                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


CHRISTOPHER W.ODEN,

       Petitioner,

V.                                                                      Civil Action No.3:19CV781


ERIC WILSON,

       Respondent.

                                  MEMORANDUM OPINION


       Christopher W.Oden,a federal inmate proceeding pro se, submitted this 28 U.S.C. § 2241

Petition. In his §2241 Petition, Oden challenges an institutional disciplinary hearing. (ECFNo. 1,

at 2.) Oden is currently incarcerated in "U.S.P. Marion" in Marion, Illinois. {Id. at I.) As this

court previously informed Oden,"[w]henever a § 2241 habeas petitioner seeks to challenge his

present physical custody within the United States, he should name his warden as respondent and

file the petition in the district ofconfinement." Odenv. Wiison,'Ho. 3;17CV286,2018 WL359478,

at *4 n.5 (E.D. Va. Jan. 10, 2018)(emphasis added)(quoting Rumsfeld v. Padilla, 542 U.S. 426,

447 (2004)). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE. Oden

remains free to refile the action in the district of his confinement.

        An appropriate Order shall accompany this Memorandum Opinion




                                                                         Is!
        Ih A             nnO/-)                        JohnA.Gibney,Jr. / )
Date: ' 7                                              United States District Jutig
Richmond, Virginia i
